13 N.Y.3d 920 (2010)
895 N.Y.S.2d 299
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
JOHN P. DALY, Appellant.
Mo. No. 2009-1376
Court of Appeals of New York.
Submitted December 21, 2009.
Decided January 12, 2010.
Motion by defendant, insofar as it seeks to strike or redact the People's brief and appendix, denied; motion, insofar as it seeks an extension of time to file a reply brief, granted, defendant's reply brief to be served and filed on or before January 26, *921 2010. Cross motion by the People to redact defendant's brief denied.